United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1493
Issued: August 12, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 2, 2019 appellant filed a timely appeal from a January 3, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish greater than
six percent permanent impairment of the right lower extremity, for which she previously received
a schedule award; and (2) whether appellant has met her burden of proof to establish greater than
1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its January 3, 2019 decision.
Furthermore, appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides:
“The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20
C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this new evidence for the first time on appeal. Id.

34 percent permanent impairment of the right upper extremity, for which she previously received
schedule award compensation.
FACTUAL HISTORY
On November 7, 2002 appellant, then a 46-year-old customer service supervisor, filed an
occupational disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel
syndrome on or before April 9, 2002, due to factors of her federal employment, including
repetitive hand motions. OWCP assigned the claim File No. xxxxxx250 and accepted that claim
for the condition of bilateral carpal tunnel syndrome.3
On March 7, 2003 appellant filed a schedule award claim (Form CA-7). In support of her
claim, she provided an April 3, 2003 impairment rating by Dr. John A. Sklar, a Board-certified
physiatrist. Dr. Sklar opined that appellant had attained maximum medical improvement (MMI)
following an August 28, 2002 right carpal tunnel release as of April 3, 2003. He noted that
appellant had severe rheumatoid arthritis of both wrists and hands and decreased two-point
discrimination in the right median and ulnar nerve distributions. Dr. Sklar diagnosed bilateral
median and ulnar neuropathy superimposed on rheumatoid arthritis. He opined that according to
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides)4 then in effect, appellant had 14 percent permanent impairment of
the right upper extremity due to median and ulnar neuropathy. In an April 30, 2003 report,
Dr. Ronald H. Blum, a Board-certified orthopedic surgeon serving as a district medical adviser
(DMA), concurred with Dr. Sklar’s impairment rating.
By decision dated May 30, 2003, under File No. xxxxxx250, OWCP granted appellant a
schedule award for 14 percent permanent impairment of the right upper extremity. The period of
the award ran from April 3, 2003 to February 2, 2004.5
On September 24, 2013 appellant filed an occupational disease claim (Form CA-2) alleging
that she sustained bilateral carpal tunnel syndrome, a ganglion cyst, and aggravation of rheumatoid
arthritis due to factors of her federal employment including repetitive keyboarding, lifting, and
grasping. OWCP assigned the claim File No. xxxxxx597. On May 20, 2014 it accepted the claim
for aggravation of bilateral carpal tunnel syndrome and bilateral osteoarthritis of the hands.

3

Appellant subsequently filed additional upper and lower extremity claims. On September 24, 2013 she filed an
occupational disease claim, to which OWCP assigned File No. xxxxxx597. On April 4, 2016 appellant filed an
occupational disease claim for a right shoulder condition, which it assigned File No. xxxxxx007. On April 25, 2018
OWCP administratively combined her accepted claims under File Nos. xxxxxx250, xxxxxx597, and xxxxxx007. It
designated File No. xxxxxx250 as the master file number.
4

A.M.A., Guides (5th ed. 2001).

5

Appellant underwent a left carpal tunnel release and incision of a lipoma on June 4, 2004. On October 15, 2004
she claimed an additional schedule award (Form CA-7) for permanent impairment of the left upper extremity. In
support of her claim, appellant submitted a November 19, 2004 impairment rating by Dr. Sklar, finding 12 percent
permanent impairment of the left upper extremity due to sensory loss in the left median nerve distribution. By decision
dated March 24, 2005, OWCP granted her a schedule award for 12 percent permanent impairment of the left upper
extremity. The period of the award ran from November 19, 2004 to August 8, 2005.

2

Appellant submitted an October 22, 2014 impairment rating by Dr. Les Benson, an
occupational medicine specialist, who opined that appellant had attained MMI. Dr. Benson
diagnosed bilateral carpal tunnel syndrome with bilateral osteoarthritis of the hands. Referring to
Table 15-32, page 473 of the sixth edition of the A.M.A., Guides6 (Wrist Range of Motion), he
found seven percent impairment of the right upper extremity for wrist flexion at 23 degrees, seven
percent impairment for wrist extension at 22 degrees, nine percent impairment for radial deviation
at 2 degrees, and two percent impairment for ulnar deviation at 17 degrees. Dr. Benson combined
these impairments to equal 22 percent permanent impairment of the right upper extremity.
On January 6, 2015 OWCP referred Dr. Benson’s impairment rating and a statement of
accepted facts (SOAF) to Dr. Henry Mobley, a Board-certified internist serving as DMA. In a
January 7, 2015 report, Dr. Mobley concurred with Dr. Benson’s utilization of the range of motion
(ROM) method of evaluation because of the diagnostic key factor of osteoarthritis of both hands
as set forth in Table 15-3 (Wrist Regional Grid) of the A.M.A., Guides. He opined, however, that
according to Table 15-32, radial deviation of the right wrist at two degrees equaled four percent
permanent impairment of the right upper extremity, rather than nine percent as found by
Dr. Benson. The DMA combined the 7, 7, 4, and 2 percent impairments of the right wrist to equal
20 percent permanent impairment of the right upper extremity.
By decision dated March 24, 2015, under File No. xxxxxx597, OWCP granted appellant a
schedule award for an additional 20 percent permanent impairment of the right upper extremity.
The period of the award ran from December 9, 2014 to July 26, 2017.7
On April 4, 2016 appellant filed an occupational disease claim (Form CA-2) alleging that
she developed a right rotator cuff tear due to factors of her federal employment including repetitive
throwing, reaching, and lifting.8 The employing establishment noted that she had previously
retired effective December 31, 2013.9 OWCP assigned the claim File No. xxxxxx007.
Appellant also submitted medical evidence regarding a right ankle condition. She provided
an August 4, 2015 report by Dr. Michael V. Tran, an attending podiatrist, who noted a history of
ankle surgery for a torn ligament 10 years prior, with the onset of swelling and tenderness in
February 2015. Dr. Tran diagnosed a right ankle sprain, rheumatoid arthritis of the right foot and
ankle with tenosynovitis, localized primary arthritis, and arthralgia.
By decision dated May 13, 2016, under File No. xxxxxx007, OWCP accepted that
appellant sustained a right rotator cuff sprain and a right ankle sprain. On August 1, 2016 it
expanded its acceptance of the claim to include the additional conditions of a longitudinal split

6

A.M.A., Guides (6th ed. 2009).

7

The March 24, 2015 decision also granted appellant a schedule award for 24 percent permanent impairment of the
left upper extremity.
8

A March 14, 2016 MRI scan of the right shoulder demonstrated a full-thickness tear of the supraspinatus tendon,
peritendinitis, acromioclavicular arthropathy, and a complex joint effusion.
9

The record indicates that appellant briefly returned to work in February 2015.

3

tear of the right biceps tendon, other synovitis and tenosynovitis of the right ankle and foot, and
chondromalacia of the right foot/ankle.
On September 13, 2016 Dr. Kevin A. Williams, an orthopedic surgeon, performed a right
shoulder arthroscopy with subacromial decompression, acromioplasty, labral debridement, open
rotator cuff repair, and microtenotomy.
In a May 31, 2017 report, Dr. Rory L. Allen, an osteopath specializing in family medicine,
opined that appellant’s right shoulder and ankle conditions had reached MMI.
On July 20, 2017, under File No. xxxxxx007, appellant claimed a schedule award (Form
CA-7) for permanent impairment of the right upper and right lower extremities.
In support of her claim, appellant provided a June 8, 2017 impairment rating by Dr. Allen.
Dr. Allen diagnosed a right rotator cuff tear with capsule sprain and spontaneous tendon rupture.
He referenced the A.M.A., Guides to find 10 percent permanent impairment of the right upper
extremity due to restricted motion, including three percent for flexion at 118 degrees; one percent
for extension at 37 degrees; three percent for abduction at 145 degrees; one percent for adduction
at 35 degrees; two percent for external rotation at 30 degrees. Regarding the right lower extremity,
Dr. Allen diagnosed a right ankle sprain with synovitis, tenosynovitis, and chondromalacia of the
ankle and foot. He referenced Table 16-20 (Hindfoot Motion Impairments) and Table 16-22
(Ankle Motion Impairments) at page 549 of the A.M.A., Guides to find two percent impairment
for inversion at 15 degrees and two percent impairment for eversion at 3 degrees, which combined
to four percent permanent impairment of the right lower extremity.
On August 10, 2017 OWCP forwarded a copy of the medical record and an updated SOAF
to Dr. Arnold T. Berman, a Board-certified orthopedic surgeon serving as a DMA. In a report
dated August 17, 2017, Dr. Berman found that appellant had attained MMI. He opined that
according to section 16.2, page 497 of the A.M.A., Guides, appellant’s right upper and lower
extremity impairments should be calculated using the diagnosis-based impairment (DBI) method
as the ROM method applied “only when the diagnosis did not adequately describe the
impairment.” Regarding the right upper extremity, Dr. Berman noted that appellant had received
a previous schedule award for 20 percent permanent impairment of the right arm under File No.
xxxxxx597. Referring to Table 15-5, page 403 (Shoulder Regional Grid), he noted a class of
diagnosis (CDX) of 1 for full-thickness rotator cuff tear with repair, which carried a higher value
than pathologies of the acromioclavicular joint. Dr. Berman found a grade modifier for functional
history (GMFH) of 2 for pain with normal activity, a grade modifier for physical examination
(GMPE) of 2 for moderately limited motion, and a grade modifier for clinical studies (GMCS) of
2 for imaging studies demonstrating a rotator cuff tear. Applying the net adjustment formula
resulted in an adjustment of plus two, raising the default grade C upward to grade E, resulting in
seven percent impairment of the right upper extremity. Regarding the right lower extremity,
Dr. Berman assessed a CDX of 1 for right ankle strain and tendinitis according to Table 16-2, page
501 of the A.M.A., Guides (Foot and Ankle Regional Grid -- Lower Extremity Impairment), with
a default value of five percent. He found a GMFH of 1, GMPE of 2 for moderately restricted
motion, and a GMCS of 1 for mild pathology demonstrated on imaging studies. Applying the net
adjustment formula resulted in an adjustment of plus one, raising the five percent default value
upward to six percent permanent impairment of the right lower extremity.

4

By decision dated October 24, 2017, under File No. xxxxxx007, OWCP granted appellant
a schedule award for six percent permanent impairment of the right lower extremity. It found that
she had not established additional permanent impairment of the right upper extremity beyond the
20 percent previously awarded.
On November 28, 2017 appellant requested reconsideration. She asserted that the accepted
right shoulder conditions entitled her to an additional schedule award.
On December 20, 2017 OWCP requested that Dr. Berman submit a supplemental report
utilizing both ROM and DBI methodology to rate appellant’s right upper and lower extremity
impairments. It also requested that he clarify whether the seven percent permanent impairment of
the right upper extremity due to rotator cuff tear was in addition to the previous schedule award
for carpal tunnel syndrome.
In an April 10, 2018 report, Dr. Berman opined that the 7 percent permanent impairment
of the right upper extremity for a torn rotator cuff did not alter the previous 20 percent impairment
rating for the right upper extremity. Utilizing Dr. Allen’s measurements to calculate the
impairment under the ROM method, he found three percent right upper extremity impairment for
shoulder flexion at 118 degrees, one percent impairment for extension at 37 degrees, three percent
impairment for abduction at 148 degrees, and two percent impairment for external rotation at 30
degrees. Dr. Berman combined these impairments to find nine percent permanent impairment of
the right upper extremity. Regarding the right lower extremity, he opined that the DBI impairment
rating of the right lower extremity should stand at six percent, which was greater than the four
percent impairment based on the ROM method as calculated by Dr. Allen.
On April 25, 2018 OWCP requested that Dr. Berman submit a supplemental report
addressing the appropriate percentage of permanent impairment of the right upper extremity. In a
report received on May 22, 2018, Dr. Berman opined that, according to the Combined Values
Chart on page 604 of the A.M.A., Guides, the 20 percent permanent impairment for right carpal
tunnel syndrome should be combined with the 9 percent permanent impairment for right rotator
cuff tear to equal 27 percent permanent impairment of the right upper extremity.
By decision dated January 3, 2019, OWCP denied modification of its October 24, 2017
decision as the medical evidence of record did not support a greater percentage of permanent
impairment than previously awarded. It noted that appellant had received previous schedule
awards for a total 34 percent permanent impairment of the right upper extremity, based upon the14
percent award for right carpal tunnel syndrome under File No. xxxxxx250, and the 20 percent
award for a torn right rotator cuff under File No. xxxxxx597.10

10

OWCP noted that it would issue a forthcoming overpayment decision as appellant received prior schedule awards
for bilateral upper extremity impairment in excess of the percentages supported by the medical record. The Board has
jurisdiction to consider and decide appeals from final decisions of OWCP in any case arising under FECA. 20 C.F.R.
§ 501.2(c). As there is no final decision of record regarding an alleged overpayment of compensation, the Board lacks
jurisdiction to consider that issue on the present appeal. Id.

5

LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA11 and its implementing regulations12 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.13 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.14
The sixth edition of the A.M.A., Guides provides a DBI method of evaluation utilizing the
World Health Organization’s International Classification of Functioning, Disability and Health
(ICF).15 Under the sixth edition, for lower extremity impairments the evaluator identifies the
impairment of the CDX, which is then adjusted by grade modifiers of GMFH, GMPE, and
GMCS.16 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).17
The standards for evaluation of permanent impairment of an extremity under the A.M.A., Guides
are based on all factors that prevent a limb from functioning normally, such as pain, sensory deficit,
and loss of strength.18
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of permanent
impairment in accordance with the A.M.A., Guides, with the DMA providing rationale for the
percentage of impairment specified.19

11

5 U.S.C. § 8107.

12

20 C.F.R. § 10.404.

13

Id. at § 10.404(a); see also Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
15

A.M.A., Guides, page 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF):
A Contemporary Model of Disablement.
16

Id. at 493-556.

17

Id. at 521.

18

C.H., Docket No. 17-1065 (issued December 14, 2017); E.B., Docket No. 10-0670 (issued October 5, 2010);
Robert V. Disalvatore, 54 ECAB 351 (2003); Tammy L. Meehan, 53 ECAB 229 (2001).
19

See Federal (FECA) Procedure Manual, supra note 14 at Chapter 2.808.6(f) (March 2017).

6

ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish more than six
percent permanent impairment of her right lower extremity, for which she previously received a
schedule award.
To determine the permanent impairment of appellant’s right ankle, the DMA reviewed
Dr. Allen’s clinical findings and diagnosis of a right ankle sprain with tendinitis. In his August 17,
2017 report, the DMA identified a CDX of 1 for a right ankle strain with tendinitis under Table 162, page 501 of the A.M.A., Guides, which yielded a default (C) value of five percent. The DMA
then applied grade modification procedures of the A.M.A., Guides to the physical findings
provided by Dr. Allen and found, under Table 16-6, Table 16-7, and Table 16-8 of the A.M.A.,
Guides, GMFH of 1, GMPE of 2, and GMCS of 1, respectively. The net adjustment formula
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), or (1-1) + (2-1) + (1-1), resulted in a net
adjustment of +1,which moved the default (C) value upward to grade D, equaling six percent
permanent impairment. The DMA opined that the DBI method was superior to the ROM method
utilized by Dr. Allen, as it more fully described the nature of appellant’s impairment. Additionally,
the DMA explained in an April 10, 2018 supplemental report that the six percent DBI impairment
rating of the right lower extremity was more advantageous to appellant than the four percent ROM
rating.20 There is no medical evidence of record establishing greater than six percent permanent
impairment of the right lower extremity. Therefore, the Board finds that appellant has established
six percent permanent impairment of the right lower extremity as there is no evidence of record to
support an increased schedule award.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of new exposure, or medical evidence showing a progression of an employment-related
condition resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Under the sixth edition, for upper extremity impairments the evaluator identifies the
impairment for the CDX, which is then adjusted by grade modifiers based on GMFH, GMPE, and
GMCS and the net adjustment formula is applied. The grade modifiers are used on the net
adjustment formula described above to calculate a net adjustment. The final impairment grade is
determined by adjusting the grade up or down the default value C, by the calculated net
adjustment.21 OWCP procedures provide that, after obtaining all necessary medical evidence, the
file should be routed to a DMA for an opinion concerning the nature and percentage of impairment
in accordance with the A.M.A., Guides, with the DMA providing rationale for the percentage of
permanent impairment specified.22

20

A.M.A., Guides 477.

21

See id. at 387.

22
M.S., Docket No. 19-0282 (issued August 2, 2019); Federal (FECA) Procedure Manual, supra note 14 at Chapter
2.808.6f (March 2017).

7

The A.M.A., Guides also provide that ROM impairment methodology is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
DBI sections are applicable.23 If ROM is used as a stand-alone approach, the total of motion
impairment for all units of function must be calculated. All values for the joint are measured and
added.24 Adjustments for functional history may be made if the evaluator determines that the
resulting impairment does not adequately reflect functional loss and functional reports are
determined to be reliable.25
OWCP issued FECA Bulletin No. 17-06 to explain the use of the DBI methodology versus
the ROM methodology for rating of upper extremity impairments.26 Regarding the application of
ROM or DBI impairment methodologies in rating permanent impairment of the upper extremities,
FECA Bulletin No. 17-06 provides in pertinent part:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the A.M.A.,
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)27
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.”28

23

A.M.A., Guides 461.

24

Id. at 473.

25

Id. at 474.

26

FECA Bulletin No. 17-06 (May 8, 2017).

27

A.M.A., Guides 477.

28
Id. at 474; A.R., Docket No. 19-1284 (issued January 14, 2020); V.L., Docket No. 18-0760 (issued November 13,
2018); A.G., Docket No. 18-0329 (issued July 26, 2018).

8

ANALYSIS -- ISSUE 2
The Board finds that the case is not in posture for decision.
In support of her July 20, 2017 schedule award claim, appellant submitted a June 8, 2017
impairment rating by Dr. Allen, finding 10 percent permanent impairment of the right upper
extremity based on restricted ROM of the right shoulder.
Consistent with its procedures,29 OWCP referred the matter to a DMA for an opinion
regarding appellant’s permanent impairment in accordance with the A.M.A., Guides. Dr. Berman,
serving as DMA, reviewed Dr. Allen’s report, and opined that Dr. Allen should not have utilized
the ROM rating method as the DBI rating method adequately described appellant’s impairments.
The DMA found seven percent permanent impairment of the right upper extremity utilizing the
DBI rating method. On December 20, 2017 OWCP requested that the DMA provide a
supplemental report rating appellant’s right upper extremity impairments utilizing both the DBI
and ROM methods. In response, the DMA submitted an April 25, 2018 report finding nine percent
permanent impairment of the right upper extremity utilizing Dr. Allen’s measurements to calculate
the impairment under the ROM method to assess the right shoulder. OWCP utilized the DMA’s
ROM impairment assessment in its January 3, 2019 decision as it was higher than the seven percent
DBI rating.30
However, Dr. Allen did not specify whether he obtained three independent ROM
measurements as required by the A.M.A., Guides. Dr. Allen noted only a singular measurement
for each ROM, without explaining whether they reflected the greatest ROM of three measurements
as required.31 Additionally, the DMA did not indicate that Dr. Allen properly conducted three
trials for each applicable range of shoulder motion. The Board therefore finds that as Dr. Allen
failed to render a proper examination and impairment rating, his report, as well as that of the DMA
flowing therefrom, is insufficient to resolve this issue in the claim.
On remand OWCP should request a supplemental report from Dr. Allen to clarify whether
the ROM measurements provided in his June 8, 2017 impairment rating were the greatest ROM
of three measurements obtained in accordance with the A.M.A., Guides procedures or obtain new
ROM measurements and an updated impairment rating examination. Following this and such
further development as deemed necessary, OWCP shall issue a de novo decision.32
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish greater than six
percent permanent impairment of the right lower extremity, for which she previously received a
29

Id. at 464.

30

Id. at 477.

31

Id.

32

A.R., supra note 28.

9

schedule award. The Board also finds that the case is not in posture for a decision regarding
appellant’s right upper extremity schedule award claim.
ORDER
IT IS HEREBY ORDERED THAT the January 3, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part regarding impairment of the right lower
extremity and set aside in part regarding impairment of the right upper extremity. The case is
remanded for further proceedings consistent with this decision of the Board.
Issued: August 12, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

